DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application claims foreign priority from KR1020200062185 filed 05/25/2020 in Korea. The priority documents were electronically retrieved on 01/26/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
				Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/29/2020 and 10/20/2021 are considered and attached.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

6.	Claims 1, 10, 14, 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharghi et al., (US-20170269744-A1, hereinafter as, Gharghi). 
In regards to claim 1, Gharghi discloses a display device (fig. 1, display device) comprising: a display panel (fig.2, display panel) including a light emitting element configured to generate light (liquid crystal element 66 or an OLED, fig.2, para 0021); and an input detection layer disposed on the display panel (display device including the touch sensor structures, para 0041, fig.4) and including: a plurality of sensing electrodes disposed on the display panel and arranged in one direction (touch sensing electrodes RVCOM and/or CVcom, para 0041, fig.2, arranged as shown in at least one direction); and a plurality of trace lines electrically connected to the plurality of sensing electrodes (border routing paths DL comprising 92-1 to 92-N connected to touch sensing electrodes RVCOM, fig.4 and/or Sl line connected to CVCOM as trace lines), respectively, and a multilayer part including at least two conductive layers disposed on different layers (para 0052, FIG. 7 is a cross-sectional side view of a border routing path 92 that has been formed from multiple conductive layers in thin-film circuitry 14′ on substrate 66). 
Gharghi does not expressly disclose “wherein at least one of the trace lines comprises: a single layer part including one conductive layer.”
Gharghi disclose para 0046, border routing paths 92 (i.e., paths 92-1 . . . 92-N) may each be formed from one or more of the conductive layers in the thin-film circuitry of thin-film transistor layer 14′ (FIG. 3) and at fig.4, shows DL lines and SL lines near the touch sensor circuitry 90 thinner than the 92 parts. One of ordinary skill in the art, would have conceived of making these parts that are near the touch sensor circuitry with a single layer and the touch circuitry of Gharghi would have essentially the same function in order to make use of, para 0046,  multiple conductive layers in routing paths 92 (e.g., layers that are shorted to each other by placing these layers in direct contact with each other and/or layers that are shorted to each other by using conductive vias that pass through intervening dielectric) which helps reduce the resistances of paths 92 and thereby enhances touch sensor performance, and make the other part of 92 which is closer to the touch sensor circuitry with single layer so that the material amount used is reduced at such part by constituting a single layer. 

In regards to claim 18, Gharghi discloses a display device (fig. 1, display device) comprising: a display panel (fig.2, display panel) including a light emitting element configured to generate light (liquid crystal element 66 or an OLED, fig.2, para 0021); and an input detection layer disposed on the display panel (display device including the touch sensor structures, para 0041, fig.4), and including: a plurality of first sensing electrodes disposed on the display panel, extending in a first direction, and arranged in a second direction intersecting the first direction; a plurality of second sensing electrodes disposed on the display panel, extending in the second (touch  electrodes RVCOM and CVcom, para 0041, fig.2, arranged as shown, horizontally and vertically crossing each other); a plurality of first trace lines electrically connected to the first sensing electrodes, respectively; and a plurality of second trace lines electrically connected to the second sensing electrodes, respectively (fig.4, first and second border routing path lines 92 connected to respective electrodes), wherein at least one of the first and second trace lines comprises: and a multilayer part including at least two wiring layers disposed on different layers (para 0052, FIG. 7 is a cross-sectional side view of a border routing path 92 that has been formed from multiple conductive layers in thin-film circuitry 14′ on substrate 66).  
Gharghi does not expressly disclose “a single layer part including one wiring layer.” 
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention because  Gharghi disclose para 0046, border routing paths 92 (i.e., paths 92-1 . . . 92-N) may each be formed from one or more of the conductive layers in the thin-film circuitry of thin-film transistor layer 14′ (FIG. 3) and at fig.4, shows DL lines and SL lines near the touch sensor circuitry 90 thinner than the 92 parts. One of ordinary skill in the art, would have conceived of making these parts that are near the touch sensor circuitry with a single layer and the touch circuitry of Gharghi would have essentially the same function in order to make use of, para 0046,  multiple conductive layers in routing paths 92 (e.g., layers that are shorted to each other by placing these layers in direct contact with each other and/or layers that are shorted to each other by using conductive vias that pass through intervening dielectric) which helps reduce the resistances of paths 92 and thereby enhances touch sensor performance, and make the other part of 92 which is closer to the touch sensor circuitry with single layer so that the material amount used is reduced at such part by constituting a single layer. 
In regards to claim 10, Gharghi discloses the display device of claim 1, wherein the input detection layer further comprises: a first insulating layer; and a second insulating layer disposed on the first insulating layer (fig.7, planarization layers PLN2 and PLN1 as first and second insulating layers). 
In regards to claim 14, Gharghi discloses the display device of claim 1, wherein: the display panel further comprises an encapsulation layer covering the light emitting element (substrate 66 is an LC substrate, fig.3, fig.7 which is covered by the upper layers as shown); and the input detection layer is disposed directly on the encapsulation layer (touch sensor disposed as on the encapsulation layer, fig.7).
In regards to claim 21, Gharghi discloses the display device of claim 18, wherein: the display panel further comprises an encapsulation layer covering the light emitting element (substrate 66 is an LC substrate, fig.3, fig.7 which is covered by the upper layers as shown), the input detection layer comprises a first insulating layer directly disposed on the encapsulation layer and a second insulating layer disposed on the first insulating layer (touch sensor disposed as on the encapsulation layer, fig.7). 

In regards to claim 17, Gharghi discloses the display device of claim 14, wherein: the display panel comprises an active area to display an image and a peripheral area disposed outside the active area; the sensing electrodes are disposed in the active area; and the trace lines are (fig.4, trace lines SL and DL are outside of touch display area known as the active area).
Allowable Subject Matter
7.	Claims 2-9, 11-13, 15-16, 19-20, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, Gharghi discloses the display device of claim 1, 
Gharghi does not disclose “wherein: a length of an i.sup.th trace line among the trace lines and a length of a j.sup.th trace line among the trace lines are different from each other; each of the i.sup.th trace line and the j.sup.th trace line comprises the single layer part and the multilayer part; and a length ratio of the single layer part and the multilayer part of the i.sup.th trace line is different from a length ratio of the single layer part and the multilayer part of the j.sup.th trace line.” 
Claim 3 depends from claim 2. 

In regards to claim 4, Gharghi discloses the display device of claim 1, Gharghi does not disclose “wherein: the trace lines are grouped into a plurality of groups; each of trace lines of a first group among the groups comprises the single layer part and the multilayer part; and a length of the single layer part of each of the trace lines of the first group is the same.” 

Claims 5-8 depends from claim 4. 
In regards to claim 9, Gharghi discloses the display device of claim 1, 


In regards to claim 11, Gharghi discloses the display device of claim 10, Gharghi does not disclose “wherein: the multilayer part comprises a first wiring layer disposed on the second insulating layer and a second wiring layer disposed on the first insulating layer; the single layer part comprises one of the first and second wiring layers.” 

Claims 12-13 depend from claim 11.
In regards to claim 15, Gharghi discloses the display device of claim 14, Gharghi does not disclose “wherein: the encapsulation layer comprises: a first inorganic layer; an organic layer disposed on the first inorganic layer; and a second inorganic layer disposed on the organic layer and contacting the first inorganic layer to seal the organic layer; and one ends of the trace lines extends along the second inorganic layer and is disposed outside the organic layer.” 
Claim 16 depends from claim 15. 
In regards to claim 19, Gharghi discloses the display device of claim 18, Gharghi does not disclose “wherein: a length of an i.sup.th trace line among the first and second trace lines and a length of a j.sup.th trace line among the first and second trace lines are different from each other; each of the i.sup.th trace line and the j.sup.th trace line comprises the single layer part and the multilayer part; and a length ratio of the single layer part and the multilayer part in the 
Claim 20 depends from claim 19. 
In regards to claim 22, Gharghi discloses the display device of claim 21, Gharghi does not disclose “wherein: the multilayer part comprises a first wiring layer disposed on the first insulating layer and a second wiring layer disposed on the second insulating layer; and the single layer part comprises one of the first and second wiring layers.” 

 Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627